DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
The Amendment filed November 15, 2022 has been entered. Claims 1 and 3 have been amended, and claims 2, 9, and 15-17 have been cancelled. Claims 1, 3-8, and 10-14 are examined herein.

Status of the Rejection
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendments. 
All 35 U.S.C. § 102 and § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendments. 
New grounds of rejection of claims 1, 3-8, and 10-14 under 35 U.S.C. § 112(a) as directed to enablement and written description requirements are necessitated by the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites:
	A multi-function water quality monitoring device, comprising: 
	a multi-function water quality monitoring probe, consisting of a first signal electrode, a first sensing electrode, a second signal electrode and a second sensing electrode; and 
	a control module, connected to the multi-function water quality monitoring probe;
	wherein when the control module outputs a first time-variant signal to drive the first signal electrode, the first sensing electrode outputs a first water quality signal, wherein when the control module outputs a second time-variant signal to drive the second signal electrode, the first sensing electrode and the second sensing electrode output the first water quality signal and a second water quality signal respectively, wherein when the control module outputs the first time-variant signal and the second time-variant signal to simultaneously drive the first signal electrode and the second signal electrode, the first sensing electrode outputs the first water quality signal, wherein the control module calculates a first water quality parameter according to the first time-variant signal, and calculates a second water quality parameter and a third water quality parameter according to the second time-variant signal, the first water quality signal and the second water quality signal, and calculates a fourth water quality parameter according to the first time-variant signal, the second time-variant signal and the first water quality signal.


	Addressing now the “Wands” factors (MPEP 2164.01(a)):
(A) The breadth of the claims: The claims are narrow in scope as they concern a multi-function water quality monitoring device that measures a first water quality parameter according to a first time-variant signal applied to a first signal electrode; a second water quality parameter and a third water quality parameter according to a second time-variant signal applied to a second signal electrode, a first water quality signal outputted from a first sensing electrode, and a second water quality signal outputted from a second sensing electrode; and a fourth water quality parameter according to the first time-variant signal applied to the first signal electrode, the second time-variant signal applied to the second signal electrode, and the first water quality signal outputted from the first sensing electrode. 
(B) The nature of the invention: The invention is directed to a multi-function water quality monitoring device comprising a multi-function water quality monitoring probe consisting of a first signal electrode, a second signal electrode, a first sensing electrode and a second sensing electrode, and a control module connected to the probe and configured to measures electrical conductivity (EC), oxidation-reduction potential (ORP), pH, and heavy metal ion concentration of water sample. 
(C) The state of the prior art: The integration of a plurality of electrodes into a multi-functional sensor assembly to measure electrical conductivity (EC), oxidation-reduction potential (ORP), pH, and dissolved ion concentration of water sample is well known in the art. For example, Brondum et al. (US20190025273A1) teaches a multi-functional sensor for measuring EC, ORP, pH, and one or more of the alkalinity, the oxidant concentration, or the cyanuric acid concentration of the media. Brondum further teaches any two electrode combination from the disclosed device can be used to measure EC, and any three electrode combination can be used for ORP and pH [para. 0119]. Chen et al. ( US20170089861A1) teaches the measurement of heavy metal ions in aqueous solution with a three-electrode system using an anodic stripping voltammetry. 
(D) The level of one of ordinary skill: The level of one of ordinary skill in the art would be high as measuring multiple parameters of water quality using the electrochemical method requires knowledge of electrochemistry, circuitry for controlling, signal acquisition and amplification, and controller for calculation of multiple water quality parameters. 
(E) The level of predictability in the art: calculating the first water quality parameter (i.e., EC) according to the first time-variant signal, and calculating a fourth water quality parameter (i.e., heavy metal ion concentration) according to the first time-variant signal, the second time-variant signal and the first water quality signal are not well established in the art and thus are unpredictable. 
(F) and (G) The amount of direction provided by the inventor and the existence of working examples: 
	Regarding calculation of the first water quality parameter (i.e., EC) according to the first time-variant signal, the instant specification only discloses that “As shown in FIG. 3 and FIG. 4, the signal acquisition circuit 221 outputs the first time-variant signal VA to the first signal electrode 211A to drive the first signal electrode 211A between the first time point t1 and the second time point t2 (i.e. the first time period T1). Meanwhile, the signal acquisition circuit 221 amplifies the potential difference between the first time-variant signal VA and the first water quality signal V1, and transmits the potential difference to the signal processing circuit 222. Next, the signal processing circuit 222 calculates the EC value Ca according to the potential difference between the first time-variant signal VA and the first water quality signal V1, and displays the EC value Ca via the display module within the first time period T1. When the solution is a highly concentrated solution, the signal acquisition circuit 221 amplifies the potential difference between the first time-variant signal VA and the second water quality signal V2, and transmits the potential difference to the signal processing circuit 222. Next, the signal processing circuit 222 calculates the EC value Cb according to the potential difference between the first time-variant signal VA and the second water quality signal V2, and displays the EC value Cb via the display module within the first time period T1.” [para. 0044]. First, the first water quality parameter, EC, is calculated based on VA-V1 or VA-V2 (for a highly concentrated solution) instead of the recited limitation: “calculates a first water quality parameter according to the first time variant signal”. Second, based on Fig.4, the first time-variant signal VA is applied to the first signal electrode 211A, and the first sensing electrode 212A outputs a first water quality signal V1, while the second sensing electrode 212B is not involved and has no output of the second water quality signal V2. The features are recited in claim 1 as “when the control module outputs a first time-variant signal to drive the first signal electrode, the first sensing electrode outputs a first water quality signal”. Due to the absence of V2, it would not be possible to calculate EC based on VA-V2. Furthermore, “highly concentrated” is a relative term. The instant specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not know whether EC should be calculated based on VA-V1 or VA-V2. If the results from VA-V1 and VA-V2 are different, it is not clear which one would be correct. Since no working examples and guidance are provided on the calculations based on VA-V1 and VA-V2, one of ordinary skill in the art would have to speculate which two electrodes (211A/212A or 211A/212B) should be used in the EC measurement for different concentrations of the solution; which formula (VA-V1 or VA-V2) is valid under what concentration of the solution; and how to correct when results from VA-V1 and VA-V2 are different. 
	Regarding calculation of a fourth water quality parameter according to the first time-variant signal, the second time-variant signal and the first water quality signal, the instant specification only discloses that “Afterward, the signal processing circuit 222 calculates the Cu-ion concentration value Ce according to the potential difference between the first time-variant signal VA, the second time-variant signal VB and the first water quality signal V1, and displays the Cu-ion concentration value Ce within the third time period T3 via the display module.” [para. 0046], which is unclear whether Ce should be calculated based on VA-VB-V1 or VB-VA-V1  or V1-VA-VB or other potential difference combinations of VA, VB, and V1. Furthermore, Fig.3 shows that Ce=VA-V1 without using VB at all. The instant specification provides no working examples and provides no guidance regarding the calculation of the fourth water quality parameter. Since no working examples and guidance are provided on the calculation of the fourth water quality parameter, one of ordinary skill in the art would have to speculate how to calculate the fourth water quality parameter (i.e., heavy metal ion concentration) according to the potential difference between the first time-variant signal VA, the second time-variant signal VB and the first water quality signal V1. 
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: For the reasons discussed above, which in sum, are that the instant application does not provide guidance as to the control module calculating a first water quality parameter according to the first time-variant signal, and calculating a fourth water quality parameter according to the first time-variant signal, the second time-variant signal and the first water quality signal, use of the invention would require undue experimentation and so is not enabled. 

Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As rejected above, regarding the 112(a) scope of enablement, the scope of the claims cover measuring the first water quality parameter and the fourth water quality parameter. However, the instant specification does not provide proper written description for calculating the first water quality parameter and the fourth water quality parameter. As discussed previously, it requires the first time-variant signal VA, the first water quality signal V1, and/or the second water quality signal V2, the concentration of the solution, and the electrode pair 211A/212A or 211A/212B to determine the first water quality parameter. Therefore, one of ordinary skill in the art would not know which electrode pair should be used and how to calculate the first water quality parameter according to the first time-variant signal VA. Furthermore, one of ordinary skill in the art would not know how to calculate the fourth water quality parameter according to the potential difference between the first time-variant signal VA, the second time-variant signal VB and the first water quality signal V1 since there are many combinations of the potential difference between VA, VB and V1. The instant specification provides no working examples and provides no guidance regarding the calculations of the first water quality parameter and the fourth water quality parameter. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the broadly claimed invention. Claims 3-8 and 10-14 are rejected because they directly or indirectly depend on the independent claim 1, and do not correct the deficiencies with regards to the calculations of the first water quality parameter and the fourth water quality parameter. 

Response to Arguments
Applicant’s arguments, see Remarks Pg. 4-11, filed November 15, 2022, with respect to the 35 U.S.C. § 102 and § 103 rejections have been fully considered. All 35 U.S.C. § 102 and § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendments. 
Applicant’s arguments with respect to the 35 U.S.C. § 102 and § 103 rejections are moot as they do not pertain to the current grounds of rejection for claims 1, 3-8 and 10-14 under 35 U.S.C. § 112(a) rejections above. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795